FILED
                            NOT FOR PUBLICATION                             JUN 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50300

               Plaintiff - Appellee,             D.C. No. 3:09-cr-00570-BTM

  v.
                                                 MEMORANDUM *
LETICIA LLAGUNO RODRIGUEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Leticia Llaguno Rodriguez appeals from the 42-month sentence imposed

following her guilty-plea conviction for being a deported alien found in the United

States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rodriguez contends that the district court erred when it applied a 16-level

enhancement, under U.S.S.G. § 2L1.2, because her prior conviction for lewd or

lascivious acts with a child under 14 years of age, in violation of Cal. Penal Code

§ 288(a), does not qualify as a crime of violence. She contends that United States

v. Medina-Villa, 567 F.3d 507, 511-16 (9th Cir. 2009), holding that a violation of

Cal. Penal Code § 288(a) is categorically a crime of violence, is inconsistent with

Estrada-Espinoza v. Mukasey, 546 F.3d 1147 (9th Cir. 2008) (en banc). This

contention lacks merit. See United States v. Farmer, 627 F.3d 416, 421-22 (9th

Cir. 2010). Accordingly, we decline Rodriguez’s invitation that we seek en banc

review of this issue.

      Rodriguez also contends that Nijhawan v. Holder, 129 S. Ct. 2294 (2009),

effectively overruled Medina-Villa. This contention fails.

      AFFIRMED.




                                          2                                    10-50300